Citation Nr: 0630326	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  97-00 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  What evaluation is warranted for tremors secondary to 
Paxil under 38 U.S.C.A. § 1151 from November 20, 1995?

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a psychiatric disorder, including depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a Department of Veterans Affairs (VA) rating 
decision dated July 2001 which granted service connection for 
tremors under 38 U.S.C.A. § 1151 and assigned a 30 percent 
evaluation effective November 20, 1995; and which denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
major depression.

The record raises the issue of entitlement to compensation 
benefits for a psychiatric disorder secondary to 
anxiety/depression associated with his bilateral upper 
extremity tremors.  This issue is different than that 
adjudicated below which pertains to whether the use of Paxil 
caused or aggravated a psychiatric disorder.  This new issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  
 

FINDINGS OF FACT

1.  Since November 20, 1995, tremors secondary to Paxil have 
been manifested by severe hand tremors.

2.  The preponderance of the evidence is against finding that 
the veteran developed a major depressive disorder or that any 
preexisting psychiatric disorder was aggravated due to VA 
medical care.

CONCLUSIONS OF LAW

1.  Since November 20, 1995, the criteria for a 50 percent 
evaluation for right upper extremity tremors, and a 40 
percent rating for left upper extremity tremors secondary to 
Paxil, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.124a, 
Diagnostic Codes 8004, 8512 (2005).

2.  The criteria for entitlement to compensation for a 
psychiatric disorder pursuant to 38 U.S.C.A. § 1151 have not 
been met.  38 U.S.C.A. § 1151, as in effect prior to October 
1, 1997; 38 C.F.R. § 3.358 (1996); 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in September 2002 and 
January 2004 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish an effective date 
for the disability on appeal.  Thereafter, the claim for an 
increased evaluation and the claim for entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 were 
readjudicated in the September and December 2005 supplemental 
statements of the case.  The failure to provide notice of the 
type of evidence necessary to establish an effective date for 
a psychiatric disorder is harmless because the preponderance 
of the evidence is against the appellant's claim for 
compensation pursuant to 38 U.S.C.A. § 1151, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.   

As to the claim for an increased rating, it is premature to 
determine whether the appellant was prejudiced by VA's 
failure to precisely follow the notice provisions of 
38 U.S.C.A. § 5103 prior to the RO assigning an effective to 
date to implement this decision.  The veteran, of course, 
retains the right to disagree and appeal any assigned 
effective date which, by law, must initially be assigned by 
the RO.

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the July 2001 
rating decision the content of the notice provided 
essentially complied with the requirements of that statute.  
Crucially, the veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded VA 
examinations, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims.  



II.  Increased evaluation for tremors

Background

In a July 2001 rating decision the veteran was granted 
compensation for tremors secondary to Paxil under 38 U.S.C.A. 
§ 1151, and assigned a 30 percent evaluation effective 
November 20, 1995.  This evaluation has remained in effect.

An August 1995 medical report from Mark R. Anderson, M.D., 
found a rather impressive resting tremor involving the 
veteran's arms.  There was pin rolling activity in the hands, 
but his upper extremities, from the shoulder down bounced 
around.  It was noted that the veteran could make this go 
away with purposeful movement.  

At his February 1997 RO hearing, the veteran testified that 
he was initially prescribed Valium and later was prescribed 
Paxil for depression and tremors.  Initially they thought he 
had Parkinson's disease.

A November 2000 letter from George S. Freedman, M.D., 
indicated that tremor was reduced after withdrawal of the 
Paxil which supported the notion of causation, but the tremor 
continued to a moderate extent since that time.  

VA examination dated May 2001 noted constant tremors at rest.  
The examination showed cranial nerves intact.  Motor strength 
was 5 out of 5, and sensation was "OK."  Deep reflexes were 
2+ and equal in the arms, and zero and equal in the legs.  
His gait was slow, and he showed head titubation.  He had a 
right arm coarse resting tremor that was much greater than 
the left arm and hand tremor.  In his right leg, he had a 
coarse resting tremor.  Finger to nose testing showed an 
intention tremor which was perpendicular to the line of 
motion, right greater than left.  Heel to shin was intact and 
gait was slow.  The diagnosis was tremor secondary to Paxil. 

A July 2004 letter from George S. Freedman, M.D., indicated 
that the veteran continued to have tremors.  

January and October 2005 letters from Maury E. McGough, M.D., 
indicated the veteran continued to suffer from severe tremors 
in his hands.  Dr. McGough stated these tremors prevented him 
from cutting his nails, cleaning his teeth, putting in eye 
drops, and from writing.  He frequently spilled food, and as 
a result, he was uncomfortable eating in public.  In 
addition, the tremors were so bad that they made him 
increasingly anxious which worsened his depression.  It was 
noted that the tremors had not improved over the past few 
years.

Criteria

With respect to this claim the Board is not concerned with 
compensation under 38 U.S.C.A. § 1151 as that has already 
been established.  Rather, it is the level of disability that 
is of concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Still, each disability must be viewed in relation to its 
history, so examination reports and treatment records dating 
back at least to the date of the claim are considered.  38 
C.F.R. § 4.1.  The history of disability is even more 
important where, as here, the veteran disagrees with the 
initial evaluation assigned upon the grant of compensation.  
In such a case, separate ratings can be assigned for separate 
periods of time, based on the levels of disability manifested 
during each separate period of time, from the effective date 
of service connection. See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's tremors are rated by analogy under 38 C.F.R. § 
4.124a, Diagnostic Code 8004 for which a 30 percent 
disability rating represents the minimum rating for paralysis 
agitans, otherwise known as Parkinson's disease.  Dorland's 
Illustrated Medical Dictionary, 1227 (28th ed. 1994).  

Evaluations of neurological conditions and their residuals 
may be rated from 10 to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  Psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
are to be considered.  With partial loss of use of one or 
more extremities from neurological lesions, diseases and 
residuals are rated by comparison with the mild, moderate, 
severe, or complete paralysis of peripheral nerves.  38 
C.F.R. § 4.124a.

The Board will consider 38 C.F.R. § 4.124a, Diagnostic Code 
8512 for paralysis of the lower radicular group, which 
includes all intrinsic muscles of the hand, and some or all 
of the flexors of the wrist and fingers.  Under that Code 
complete paralysis of the lower radicular group will be rated 
70 percent disabling for the major extremity and 60 percent 
for the minor extremity.  Severe incomplete paralysis of the 
lower radicular group will be rated as 50 percent disabling 
in the major upper extremity, and 40 percent in the minor 
extremity.  Moderate incomplete paralysis will be rated as 40 
percent disabling in the major upper extremity, and 30 
percent in the minor extremity.  A 20 percent rating will be 
assigned for mild incomplete paralysis of the major and minor 
extremity.  Id.  The notes under Diseases of the Peripheral 
Nerves relate that the term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type picture for complete paralysis. When the involvement 
is wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.

Analysis

After having reviewed the evidence, the Board concludes that 
the competent evidence supports a higher initial evaluation 
for the entire appeal period on a facts found basis.  
Specifically, separate 50 percent and 40 percent ratings are 
warranted for the major upper and minor extremities 
respectively.  In this respect, the hand tremors have been 
characterized as constant and severe, and there is no 
competent evidence to the contrary.  Hence, the Board finds 
that such a rating is warranted as such problems are 
indicative of "severe" difficulties.  To warrant a higher 
evaluation, which would be 70 percent for the major upper 
extremity or 60 percent for the minor upper extremity, the 
veteran's manifestations would have to equate to complete 
paralysis.  While that is not shown, given the nature of his 
disorder the Board finds that his problems are best 
characterized as severe incomplete paralysis.

III.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151

Background

The veteran contends that major depression is secondary to 
his use of VA prescribed.

A report from George S. Freedman, M.D., dated December 1995 
stated the veteran had been on Valium for many years, and had 
been depressed since medical retirement in 1989.  Dr. 
Freedman opined that much of the veteran's self esteem had 
been tied up in his work as a liquor salesman.  The diagnosis 
was major depression.  

In February 1997, Dr. Freedman indicated treating the veteran 
since November 1995 for major depression and generalized 
anxiety disorder.  He noted the veteran had a three year 
history of anxiety, depression, and irritability which 
initially led to a hospitalization at the Boston VA.  The 
physician indicated that the veteran's condition may have 
been aggravated from side effects of Paxil.  In December 
2000, Dr. Freedman indicated the veteran was anxious and 
depressed secondary to his medical disabilities.

VA records noted in March 1995 that the veteran was depressed 
and anxious secondary to a sense of helplessness related to 
his physical condition.  A May 1995 VA medical center 
admission showed a history of Valium, as well as a prior 
history of heavy alcohol  consumption.

At his February 1997 RO hearing, the veteran testified that 
he was initially prescribed Valium, and later Paxil for 
depression and tremors.  Initially they thought he had 
Parkinson's disease.  He indicated he was seeing a 
psychiatrist prior to the administration of Paxil.  He was 
prescribed the Paxil primarily for his depression.  He 
reported mood swings and general lifestyle change since 
taking Paxil.  

In September 2003, the Board remanded this issue for further 
development to include a medical opinion.

At an August 2004 VA examination, the examiner examined the 
veteran and diagnosed a major depressive disorder with 
generalized anxiety disorder.  The examiner noted that he 
reexamined the discharge summary prepared by the doctor at 
the VA Hospital when the veteran was hospitalized in 1996.  
At that time, the veteran seemed to be experiencing 
difficulties with increased depression, but there was no 
evidence in the record that this could be directly linked to 
being given Paxil.  It appeared, in retrospect, that the 
veteran blamed the increase in his depressive symptoms on 
being given this medication when in all likelihood it was 
just a natural fluctuation for the worse in his disease 
course.  Still, the examiner noted that there was no question 
that the veteran's illness took a turn for the worse at that 
point, and he still seemed to be more seriously impaired than 
he was prior to that episode.

A September 2005 VA examiner interviewed the veteran and 
reviewed the entire claims file.  He noted the 1995 
hospitalization did link Paxil use with the increase in the 
veteran's intention tremor, but no statement was made that 
linked the veteran's increase in depression with Paxil.  The 
veteran was then re-hospitalized in October 1995.  He was 
referred from because of increasing suicidal ideation and an 
attempted suicide.  It was noted that he had no previous 
psychiatric hospitalization.  The notes stated that the 
veteran had been placed on Paxil and Sinemet for recent 
tremor but that the veteran was told he did not have 
Parkinson's disease and that it was the Paxil that was 
causing the tremors so the Paxil was being discontinued.  It 
was also noted that the veteran had a prior history of using 
Loxitane in the past but he did not remember this.  It was 
noted at admission that the veteran had a past history of 
alcohol abuse but that the quit drinking in 1970.  The 
initial impression was that the veteran was suffering from an 
agitated depression in the presence of a recent 
discontinuation of his antidepressants.  The veteran was 
asked if he wanted to take a course of electroconvulsive 
therapy (ECT) because if was felt that the treatment with the 
antidepressant had not been successful and that his 
depression was of serious enough nature so that it warranted 
treatment with ECT.  The veteran declined and was discharged.  

The examiner noted the February 1997 letter from Dr. 
Friedman, and indicated that there was no statement in the 
record or by Dr. Friedman that the veteran's depressive or 
other psychiatric illness was made worse by the use of Paxil.  
The VA examiner opined that it was not likely that the 
introduction of Paxil led to an increase in the severity of 
the veteran's depression or other diagnosed psychiatric 
disorders.  This examiner found that the statement by Dr. 
Friedman just specifies that the veteran's condition worsened 
but not that this psychiatric condition was worsened.  The 
examiner opined that it was very likely that Dr. Friedman was 
only referring to the historical record that stated that the 
veteran's neurological condition, namely his intention 
tremor, was worsened by the starting of the Paxil.  

Criteria

Entitlement to compensation is established under 38 U.S.C.A § 
1151 when it is determined that there is additional 
disability resulting from a disease or injury, or an 
aggravation of an existing disease or injury, suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination. Compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  See 38 CFR § 3.358; Brown v. 
Gardner, 115 S. Ct. 552 (1994).

Title 38 U.S.C.A. § 1151 was amended by Section 422 of Public 
Law 104-204.  In Jones v. West, 12 Vet. App. 460, 463-464 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) noted that amendments to 38 U.S.C.A. § 1151 
which were promulgated in 1996 were expressly made applicable 
by Congress only to claims filed on or after October 1, 1997.  
The new version of the law is less favorable to claimants and 
is effective with respect to claims filed on or after October 
1, 1997.  The appellant's claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 was filed in November 1995, 
and the old version of the law applies to it.  

Under the old version of the law, compensation under 38 
U.S.C.A. § 1151 did not require any showing of fault on the 
part of VA; it required merely that there be a causal 
connection between the medical or surgical treatment and the 
injury.  Brown.  All claims for benefits under § 1151 filed 
prior to October 1, 1997 must be adjudicated under the 
provisions of § 1151, as they existed prior to that date.  
See VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).

For claims under the provisions of 38 U.S.C.A. § 1151 filed 
prior to October 1, 1997, the statute provided, in pertinent 
part, that: Where any veteran shall have suffered an injury, 
or an aggravation of an injury, as a result of 
hospitalization, medical or surgical treatment, and not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability of 
such veteran, disability compensation under this chapter of 
this title shall be awarded in the same manner as if such 
disability or aggravation were service-connected.  38 
U.S.C.A. § 1151 (effective prior to October 1, 1997).

In the United States Supreme Court's Brown v. Gardner 
decision the Justices unanimously held that VA was not 
authorized by 38 U.S.C.A. § 1151 to exclude from compensation 
the "contemplated or foreseeable" results of non- negligent 
medical treatment, as provided by 38 C.F.R. § 3.358(c)(3).  

On March 16, 1995, amended regulations, which conformed to 
the Supreme Court's decision, were published, effective 
retroactively to November 25, 1991.  The fault or accident 
requirement of 38 C.F.R. § 3.358(c)(3) was deleted; 38 C.F.R. 
§ 3.358(c)(3) now provides that compensation is not payable 
for the "necessary consequences" of proper treatment to which 
the veteran consented.  The final regulatory amendments were 
adopted on May 23, 1996, and codified at 38 C.F.R. 
§ 3.358(c), effective July 22, 1996.

The Board has the duty to assess the credibility and weight 
to be given to the evidence, but must provide reasons and 
bases for rejecting critical evidence, expert or otherwise.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board 
is obligated to consider hearing testimony, in evaluating 
such testimony it may consider such factors as self-interest. 
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[interest may affect the credibility of testimony]; cf. Pond 
v. West, 12 Vet. App. 341, 346 (1999).

In the instant appeal, the veteran has claimed entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
major depression claimed as the result of Paxil prescribed by 
VA.

Under the applicable law, in order to warrant compensation 
under 38 U.S.C.A. § 1151, the evidence must show, "an injury, 
or an aggravation of an injury, as a result of 
hospitalization, medical or surgical treatment, . . ., and 
[that] such injury or aggravation results in additional 
disability to or the death of such veteran . . . ." 38 
U.S.C.A. § 1151 (effective prior to October 1, 1997).  To the 
same point, the applicable version of 38 C.F.R. § 3.358 
provides that: "Where it is determined that there is 
additional disability resulting from a disease or injury or 
an aggravation of an existing disease or injury suffered as a 
result of . . . medical or surgical treatment, . . . 
compensation will be payable for such additional disability."

In determining that additional disability exists, the 
claimant's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately.  38 C.F.R. § 3.358(b)(1).

Analysis

In the case at hand, the veteran contends that additional 
disability of a psychiatric disorder resulted from the VA 
prescribing Paxil.  The record, however, while reflecting 
that the veteran has major depressive and generalized anxiety 
disorders, neither the medical records nor a medical 
professional has concluded that a psychiatric disorder was 
either caused or is aggravated by the veteran's use of VA 
prescribed Paxil.  

An October 2004 VA examiner indicated the veteran seemed to 
be experiencing difficulties with increased depression but 
there was no evidence in the record that this could be 
directly linked to being given Paxil.  The examiner opined 
that it appeared that in retrospect that the veteran blamed 
the increase in his depressive symptoms on being given this 
medication when in all likelihood it was just a natural 
fluctuation downward in his disease course.

Further, after a complete review of the claims file, the 
opinion rendered by a VA examiner in September 2005 was that 
it was not likely that the veteran's depressive disorder or 
other psychiatric illness was made worse by the use of Paxil.  
The examiner also stated that Dr. Friedman's letter did not 
state that the veteran's depression was increased by the use 
of Paxil, but that his condition which was most likely 
implied by that statement was the veteran's neurological 
condition (tremor), and that that condition was impacted by 
the use of Paxil.  Given that there is no competent evidence 
to contradict these opinions the claim must be denied.

In reaching the decision to deny the appellant's claim, the 
Board considered the doctrine of reasonable doubt; however, 
as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 50 percent rating is assigned for the appellant's right 
upper extremity tremor disorder, and a 40 percent evaluation 
is assigned his left upper extremity tremor disorder, subject 
to the laws and regulations governing monetary awards.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
psychiatric disorder, including depression is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


